       Case 2:19-cv-10806-DSF-MAA Document 6 Filed 12/20/19 Page 1 of 1 Page ID #:64
AO 120 (Rev. 08/10)

                              Mail Stop 8                                                 REPORT ON THE
TO:
          Director of the U.S. Patent and Trademark Office                        FILING OR DETERMINATION OF AN
                            P.O. Box 1450                                         ACTION REGARDING A PATENT OR
                     Alexandria, VA 22313-1450                                              TRADEMARK

                 In Compliance with 35 U.S.C. § 290 and/or 15 U.S.C. § 1116 you are hereby advised that a court action has been
          filed in the U.S. District Court Central District of California, Western Division                             on the following
          Trademarks or        Patents. (     the patent action involves 35 U.S.C. § 292.):
DOCKET NO.                     DATE FILED                       U.S. DISTRICT COURT
                                                                Central District of California - Western Division
PLAINTIFF                                                               DEFENDANT
ATARI INTERACTIVE, INC.                                                 RAGEON, INC.




        PATENT OR                   DATE OF PATENT
                                                                                  HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                 OR TRADEMARK
1 4,214,210                    September 25, 2012               Atari Interactive, Inc.

2 4,324,638                    April 23, 2013                   Atari Interactive, Inc.

3

4

5


                              In the above—entitled case, the following patent(s)/ trademark(s) have been included:
DATE INCLUDED                  INCLUDED BY
                                                         Amendment             Answer             Cross Bill           Other Pleading
        PATENT OR                   DATE OF PATENT
                                                                                  HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                 OR TRADEMARK
1

2

3

4

5


                           In the above—entitled case, the following decision has been rendered or judgement issued:
DECISION/JUDGEMENT




CLERK                                                   (BY) DEPUTY CLERK                                             DATE



Copy 1—Upon initiation of action, mail this copy to Director Copy 3—Upon termination of action, mail this copy to Director
Copy 2—Upon filing document adding patent(s), mail this copy to Director Copy 4—Case file copy
                                                                                                                         American LegalNet, Inc.
                                                                                                                         www.FormsWorkFlow.com
